DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-28 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-9, 12, 13; 15, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Go et al (US 2016/0268356 A1, hereafter Go) in view of YOKOTA et al (US 2018/0097050 A1, hereafter Yokota).
Re claim 1, Go discloses in FIGS. 2, 4 and 5 a display device (¶ [0056]), comprising:
a substrate (110; ¶ [0058]) having a display area (DA; ¶ [0058]) and a non-display area (PA; ¶ [0058]);
a lower connection line (197; ¶ [0086]) disposed in the non-display area (PA);
a bank layer (360H; ¶ [0092]) disposed on the lower connection line (197) and having an undercut structure (inward notch) at an edge (left or right ends) of a lower end portion (parts over/on left or ends and sidewalls of 197) of the bank layer (360H); and
a second driving electrode (270; ¶ [0116]) disposed on the bank layer (360H) and electrically connected (¶ [0116]) to the lower connection line (197) at least once (at holes 366),
wherein a plurality of bank holes (366; ¶ [0116]) are formed in the bank layer (360H).
Go fails to disclose a bank etch layer disposed between the lower connection line 
(197) and the bank layer (360H) and having an edge inside the edge of the lower end portion of the bank layer.

However,
Yokota discloses in FIG. 10A a display device, comprising: a bank etch layer (213; ¶ [0046] and [0083]) disposed between a lower connection line (112; [0021]; [0044] and [0085]) and a bank layer (17; [0086]) and having an edge (left or right end) inside (narrower than) an edge (left or right end) of a lower end portion (parts over/on left or ends and sidewalls of 16) of the bank layer (17).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Go to include the bank etch layer of Yokota, such that it is disposed between the lower connection line (197) and the bank layer (360H) and having an edge inside the edge of the lower end portion of the bank layer to prevent migration of moisture from underlying layers to conductive layers of the display, protecting against their deterioration due to moisture, which, in turn, leads to a deteriorated hole current, which causes problems with the increased driving voltage and the decreased emission life. Thus, the resulting organic EL element works with a low driving voltage and has an extended emission life (Yokota; ¶ [0007] and [0010]). See inserted figure below

    PNG
    media_image1.png
    908
    1173
    media_image1.png
    Greyscale

For the record, the inserted figure (annotated FIG. 5 of Go superimposed with bank etch layer 213 of FIG. 10A of Yokota) depicts 1st, 2nd, 3rd, 4th and 5th areas of the non-display region (PA) of Go. The bank etch layers (213) of Yokota are disposed under the bank layer (360/360H) of Go, where the outer most left and right sidewalls of the bank etch layers (213) of Yokota are within the left and right edges of the lower end portion of the bank layer (360/360H) of Go. Also, depicted are holes (366) where lower connection line (197) and second driving electrode (270) are electrically connected.  

Re claim 2, Go and Yokota discloses the display device of claim 1, wherein the second driving electrode (270 of Go) is connected to the lower connection line (197) through the plurality of bank holes (366), and the second driving electrode (270) is disposed to be spaced apart from (not direct contact with) the bank etch layer (213 of Yokota) as part of the moisture migration prevention structures discussed for claim 1.

Re claim 3, Go discloses the display device of claim 1, wherein the bank layer (360H) includes a bank open portion (365; ¶ [0093]) in an emission part of the display area (DA), and the plurality of bank holes (366) are disposed more densely (greater number per unit area in FIG. 5 compared to FIG. 2) as compared with the bank open portion (365).

Re claim 5, Go and Yokota discloses the display device of claim 1, wherein the edge of the bank etch layer (213 of Yokota) disposed in the display area (DA of Go) is disposed inside (narrower than; see inserted figure above) the edge (left or right end) of the lower end portion (parts over/on left or ends and sidewalls of 191) of the bank layer (360) as compared with the edge of the bank etch layer (213) disposed in the non-display area (PA) as part of the moisture migration prevention structures discussed for claim 1.

Re claims 6 and 7, Go and Yokota discloses the display device of claim 1, wherein the bank etch layer (213 of Yokota) is formed as an inorganic insulating film (¶ [0046] and [0086]); and wherein the inorganic insulating film includes at least one selected from among silicon nitride (¶ [0047] and [0086]), silicon oxide (¶ [0047] and [0086]), or silicon oxynitride as part of the moisture migration prevention structures discussed for claim 1.

Re claim 8, Go discloses the display device of claim 1, further comprising: a plurality of subpixels (PX; ¶ [0060]) disposed in the display area (DA); a first driving electrode (191; ¶ [0118]) provided for each of the plurality of subpixels (PX) and made of a same material (semi-transmissive or reflective material; ¶ [0089] and [0154]) as the lower connection line (197); and a hole injection layer (HIL of 371; ¶ [0112]) disposed on the first driving electrode (191) and the bank layer (360), wherein the hole injection layer (HIL of 371) is divided (only in each PX region; ¶ [0112]) and disposed at (on) the edge (inner sidewalls) of the bank layer (360).

Re claim 9, Go and Yokota discloses the display device of claim 8, wherein the hole injection layer (HIL of Go or 16 of Yokota) is disposed to be spaced apart (disconnected) from the first driving electrode (191 of Go or 214 of Yokota) when the transparent conductive layer 15 is formed on 191 of Go.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Go to include the transparent conductive layer (15) of Yokota, such that the hole injection layer is disposed to be spaced apart (disconnected) from the first driving electrode as part of the moisture migration prevention structures discussed for claim 1, as well lowering drive voltage of the display (¶ [0063] and [0088]).

Re claim 12, Go and Yokota discloses the display device of claim 1, wherein the bank layer (360 of Go) is made of a material (polyacrylate resin or PI; ¶ [0110]) having an etch (removal) rate different (when using material specific etchants) from an etch (removal) rate of the bank etch layer (SiOx or SiN of Yokota) as part of the moisture migration prevention structures discussed for claim 1.

Re claim 13, Go and Yokota discloses the display device of claim 8, wherein a lower end portion (parts over/on left or ends and sidewalls of 191 of Go) of the bank layer (360) is vertically spaced apart from (does not touch) an upper portion (top plane) of the first driving electrode (191) when the transparent conductive layer 15 is formed on 191 of Go.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Go to include the transparent conductive layer (15) of Yokota, such that a lower end portion of the bank layer (360) is vertically spaced apart from an upper portion of the first driving electrode as part of the moisture migration prevention structures discussed for claim 1, as well lowering drive voltage of the display (¶ [0063] and [0088]).

Re claim 15, Go discloses in FIGS. 2, 4 and 5 a display device (¶ [0056]), comprising:
a substrate (110; ¶ [0058]) which has a display area (DA; ¶ [0058]) including a plurality of subpixels (PX; ¶ [0060]) and a non-display area (PA; ¶ [0058]) outside the display area;
a first driving electrode (191; ¶ [0118]) provided for each of the plurality of subpixels (PX);
a lower connection line (197; ¶ [0086]) made of a same material (semi-transmissive or reflective material; ¶ [0089] and [0154]) as the first driving electrode (191) and disposed in the non-display area (PA);
a bank layer (360/360H; ¶ [0092]) disposed on the first driving electrode (191) and the lower connection line (197) and having an undercut structure (inward notch) at an edge (parts over/on left or ends and sidewalls of 197) of the bank layer (360/360H) adjacent to the lower connection line (197);
a second driving electrode (270; ¶ [0116]) disposed on the bank layer (360H), spaced apart from (does not touch) the first driving electrode (191), and electrically connected (¶ [0116]) to the lower connection line (197) at least once (at holes 366),
wherein a plurality of bank holes (366; ¶ [0116]) are formed in the bank layer (360H); and
wherein the second driving electrode (270) is in contact with (physically touches) a side portion (left/right outer sidewalls) of the bank layer (portion 360h of 350/360H).

Go fails to disclose a bank etch layer disposed such that an upper surface of the bank etch layer is covered by the bank layer (360/360H).

However,
Yokota discloses in FIG. 10A a display device, comprising: a bank etch layer (213; ¶ [0046] and [0083]) disposed such that an upper surface of the bank etch layer is covered by the bank layer (17; [0086]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Go to include the bank etch layer of Yokota, such that an upper surface of the bank etch layer is covered by the bank layer to prevent migration of moisture from underlying layers to conductive layers of the display, protecting against their deterioration due to moisture, which, in turn, leads to a deteriorated hole current, which causes problems with the increased driving voltage and the decreased emission life. Thus, the resulting organic EL element works with a low driving voltage and has an extended emission life (Yokota; ¶ [0007] and [0010]). See inserted figure above.

Re claim 26, Go and Yokota discloses the display device of claim 15, wherein the bank layer (360/360H) is made of a material having an etch rate different from an etch rate of the bank etch layer (SiOx/SiN of Yokota; see claim 12).

Re claim 27, Go and Yokota discloses the display device of claim 15, wherein a lower end portion (parts over/on left or ends and sidewalls of 191 of Go) of the bank layer (360/360H of Go) is vertically spaced apart from an upper portion of the first driving electrode (191 of Go; see claim 13).

Claim(s) 4, 11; 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Go and Yokota as applied to claim 1 above, and further in view of Yamada et al (US 2005/0077816 A1, hereafter Yamada) and Im et al (US 2014/0306198 A1, hereafter Im).
Re claims 4; and 11, Go and Yokota disclose the display device of claim 3.
But, fail to disclose wherein at least one of the plurality of bank holes (366) is formed to be 1/3 to 1/5 smaller than the bank open portion (365); and wherein an interval between the plurality of bank holes (366) is 1/3 to 1/5 smaller as compared with an interval between the bank layer (360) of the display area (DA).

However,
A.	Yamada discloses in FIGS. 16 and 17 a display device, comprising: a wiring layer (18; ¶ [0093]), comprising a plurality of holes and/or notches (18A/18B; ¶ [0093]), the plurality of holes/notches (18A/18B) of any shape, number, position and the like (e.g. size); and
B.	Im discloses in FIGS. 1 and 2 a display device, comprising: a bank layer (130; ¶ [0043]), having bank open portions (D1-D6; ¶ [0070]), and the bank layer (130) having an interval (opening regions greater than 10 µm and 1-10 µm; ¶ [0055] and [0085]-[0090]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Go and Yokota by using the hole and notch sizes of Yamada, and the bank opening portions of Im, having interval greater than 10 µm and 1-10 µm such that at least one of the plurality of bank holes (366) is formed to be 1/3 to 1/5 smaller than the bank open portion (365); and wherein an interval between the plurality of bank holes (366) is 1/3 to 1/5 smaller as compared with an interval between the bank layer (360) of the display area (DA) to increasing a contact area (Yamada; ¶ [0093]) with the second driving electrode (270) by increasing an area (Yamada; ¶ [0093]) of the lower connection line (197), and to adjust distance between pixel, improving the overall aperture ratio of the display of different orientations (Im; ¶ [0087] and [0115]).

 Re claims 24; and 25, Go and Yokota disclose the display device of claim 17, wherein the bank layer (360) includes a bank open portion (365; ¶ [0093]) in an emission part (370; ¶ [0111]) of the display area (DA).
But, fail to disclose the bank hole (366) is formed to be 1/3 to 1/5 of a size of the bank open portion (365); and wherein an interval between the plurality of bank holes (366) is 1/3 to 1/5 smaller as compared with an interval between the bank layer (360) of the display area (DA).
However, Yamada and Im render these limitations obvious as discussed for claims 4; and 11.

Claim(s) 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Go and Yokota as applied to claim 8 above, and further in view of Kato et al (US 2015/0048328 A1, hereafter Kato).
Re claims 10 and 14, Go and Yokota discloses the display device of claim 8.
But fail to disclose, wherein a thickness (5-1000 nm; ¶ [0068]) of the bank etch layer (213 of Yokota) is greater than or equal to a thickness of the hole injection layer (HIL of Go); and wherein the hole injection layer (HIL) is separated into a portion formed on the first driving electrode (191 of Go) and a portion formed on the bank layer (360) due to a shape of the bank etch layer (213 of Yokota), thereby allowing the hole injection layer (HIL) to be separated for each subpixel (PX).
However,
Kato discloses in FIGS. 1 and 4A a display device comprising: wherein a thickness (10-50 nm; ¶ [0087]) of a bank etch layer (15A) is greater than or equal to a thickness (2-10 nm; ¶ [0096]) of a hole injection layer (17; ¶ [0087]); and wherein the hole injection layer (17) is separated into a portion formed on a first driving electrode (14; ¶ [0083]) and a portion formed on a bank layer (15B; ¶ [0087]) due to a shape (space S under overhang 16; ¶ [0089]-[0090]) of the bank etch layer (15A), thereby allowing the hole injection layer (17) to be separated for each subpixel (10R/10G/10B; ¶ [0088]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Go and Yokota such that a thickness of the bank etch layer is greater than or equal to a thickness of the hole injection layer; and wherein the hole injection layer is separated into a portion formed on the first driving electrode and a portion formed on the bank layer due to a shape of the bank etch layer, thereby allowing the hole injection layer to be separated for each subpixel, as disclosed by Kato, in order to reduce leakage current and color mixing between adjacent subpixels, enhancing light emission efficiency (Kato; ¶ [0083]; [0096] and [0128]). 

Claim(s) 16-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Go and Yokota as applied to claim 15 above, and further in view of KIM et al (US 2018/0166525 A1, hereafter Kim).
Re claim 16, Go discloses the display device of claim 15, wherein the non-display area (PA) includes: a first area (1st Area; see inserted figure above) in contact with (at solid vertical arrow in inserted figure above) the display area (DA) to transmit a signal from a gate driver (411; ¶ [0081]) to the display area (DA); a second area (2nd Area; see inserted figure above) in which the gate driver (411) is disposed; a third area (3rd Area; see inserted figure above) and a fourth area (4th Area; see inserted figure above) in which a power supply line (177; ¶ [0077]) for supplying power (ELVSS; ¶ [0116]) to the second driving electrode (270) is disposed; a fifth area (5th Area; see inserted figure above) in which an end (left outer sidewall) of an encapsulation layer (310; ¶ [0121]) configured to reduce permeation of oxygen or moisture (¶ [0121]) is disposed (see inserted figure above).

Go and Yokota fail to disclose a sixth area in which a crack detector is disposed.
However,
Kim discloses in FIG. 6 a display device comprising: a fifth area (left side of DM) in which an end (left outer sidewall) of an encapsulation layer (300; ¶ [0104]) configured to reduce permeation of oxygen or moisture (¶ [0104]-[0106]) is disposed; and a sixth area (region left of 350 on DM) in which a crack detector (CD1/CD2; [0050] and [0058]) is disposed.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Go and Yokota to include the sixth area in which a crack detector is disposed, as disclosed by Kim, to detect cracks more accurately in flat display devices or intentionally bent/curved displays before cutting the mother substrate and/or after bending of the display preventing defects in the display (Kim; ¶ [0063]-[0064] and [0114]).

Re claim 17, Go discloses the display device of claim 16, wherein a plurality of bank holes (366) are disposed in the second area (2nd Area; see inserted figure above).

Re claim 18, Go and Yokota and Kim disclose the display device of claim 16, wherein, in the fourth area, a dam (DM of Kim; ¶ [0098]) is disposed on the power supply line (71 of Kim or 177 of Go). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the structure of Go and Yokota to include the dam (DM) of Kim disposed on the power supply line define the crack detector is disposed, as discussed for claim 16, as well as  to prevent organic matter located in the display area DA from flowing over the edge of the base layer (Kim; [0073]).

Re claim 21, Go discloses the display device of claim 16, wherein the second driving electrode (270) is disposed to extend to the second area (2nd Area in inserted figure above) and is formed so as to not be disconnected (non-discontinuous) in a bank hole (366).
Re claim 22, Go and Yokota discloses the display device of claim 21, wherein the second driving electrode (270) is connected to the lower connection line (197) at least once through the plurality of bank holes (366) and is disposed to be spaced apart from the bank etch layer (see claim 2).
Re claim 23, Go and Yokota discloses the display device of claim 22, wherein an edge of the bank etch layer disposed in the display area is disposed inside an edge of a lower end portion of the bank layer as compared with an edge of the bank etch layer disposed in the non-display area (see claim 5) as part of the moisture migration prevention structures discussed for claim 15.

Claim(s) 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Go and Yokota and Kim as applied to claim 18 above, and further in view of PARK et al (US 2018/0138450 A1, hereafter Park).
Re claims 19 and 28, Go and Yokota and Kim disclose the display device of claim 18, wherein the dam (DM of Kim) is formed by stacking a first intermediate layer (115 of Go), a second intermediate layer (117a of Kim), the bank layer (220a of Kim).
But, fail to disclose stacking a spacer; and wherein the bank layer and the spacer are made of a same material. 

However,
Park discloses in FIG. 7 a display device, comprising: a dam (350; ¶ [0093]), wherein the dam (350) is formed by stacking a first intermediate layer (151; ¶ [0094]), a second intermediate layer (353; ¶ [0094]), the bank layer (154-1; ¶ [0096]), and a spacer (154-2; ¶ [0096]), wherein the bank layer (154-1) and the spacer (154-2) are made of a same material (¶ [0057]; [0075] and [0096]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Go and Yokota and Kim to include the spacer in the dam, wherein the bank layer and the spacer are made of a same material as disclosed by Park, such that the dam is formed by stacking a first intermediate layer, a second intermediate layer, the bank layer, and a spacer, the spacer are made of a same material to increase the height of the dam such that it is possible to suppress organic material from overflowing during the process of forming the organic material layer of the encapsulation layer (Park; ¶ [0099]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Go and Yokota and Kim and Park as applied to claim 19 above, and further in view of KIM et al (US 2017/0279079 A1, hereafter Kim 079).
Re claim 20, Go and Yokota and Kim and Park disclose the display device of claim 19.
But, fail to disclose wherein the second area (2nd Area) is implemented such that the first (of Go or Park) and second intermediate layers (of Go or Park) are separated by the lower connection line (197 of Go) and the second driving electrode (270 of Go) to block moisture permeation.

However,
Kim 079 discloses in FIG. 2 a display device, comprising: a first (of multi-layered 118; ¶ [0049]) and second intermediate layers (of multi-layered 118; ¶ [0049]) separated by a lower connection line (150; ¶ [0059]) and the second driving electrode (135; ¶ [0056]) to block moisture permeation (¶ [0049] and [0053]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Go and Yokota and Kim and Park to include the first and second intermediate layers being separated by the lower connection line and the second driving electrode, as disclosed by Kim 079, in order to prevent impurity gas(es) from reaching the display area, while working in conjunction with lower connection line openings to discharge organic gas(es) to the outside of the display device, preventing or reducing device deterioration (Kim 079; ¶ [0060]).  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892